Bleckley, Justice.
The complainants own lot No. 861, and the defendant owns lot No. 860. The sole disputed question is, where is the true dividing line between them ? The complainants contend that it runs over a certain excavation known as the •Shockley shaft, and the defendant contends that it runs over or near a certain other excavation known as the Brittain shaft. These two excavations are some one hundred feet apart, and are visible remains of mining operations carried on in the past. The defendant’s present works are upon the intermediate territory, and if the Brittain shaft is to govern, he is upon his own land, but if the Shockley shaft is to govern, he is upon the land of the complainants. Divers sur*623veys and re-surveys have been made with somewhat different results. The marked trees are strong for the Shockley, but the concurrent acts and declarations of former owners of the respective tracts are overwhelming for the Brittain. It is plain that the jury had ample evidence before them to justify a finding either way. Tradition was for one party, and trees for the other. - The jury recognized the line which the early proprietors recognized and endeavored to establish. On such a controversy the rule in this court is to go with the jury where we are not certain of a better line, and the application of that rule forces us to declare for the Brittain.
Judgment affirmed.